Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, in the reply filed on 2/23/2021 is acknowledged.
Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 ends in a semi-colon and should end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the notification signal”.  There is no antecedent basis for this limitation in the claim and it is unclear if this limitation should read “a notification signal” or if this claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catt (US 2015/0096359).
Regarding claim 1, Catt discloses a power compressor health state diagnostic system (controller 64), comprising: 
an auxiliary power unit (Figure 1) comprising a power compressor (right stage of 16), a combustor (12), a power turbine (14), and a load compressor (left stage of 16); 
a bleed air duct (36) coupled to the auxiliary power unit for receiving bleed air (arrow coming vertically from the load compressor) discharged from the load compressor; 
a bleed air pressure sensor disposed in the bleed air duct (Figure 1 shows sensors 38 in the bleed air duct 30 and paragraph 10 discusses the APU bleed air pressure sensor) and configured to sense bleed air pressure and supply a bleed air pressure signal representative thereof (paragraph 21 describes the sensors sending signals of the data collected); and 

Regarding claim 2, Catt discloses wherein the processor is further configured to track bleed air pressure over time and diagnose the power compressor health state based on the tracked bleed air pressure (paragraph 20 describes tracking the data collected by the sensors 38 over time to determine trends in the operations of the system, i.e. determine the health of the system.  When the specific data is tracked from the APU bleed air sensor, the health of the compressor system is determined).
Regarding claim 3, Catt discloses a memory (72) in operable communication with the processor (paragraph 13) and configured to store bleed air pressure values, 
wherein the processor is further configured to supply bleed air pressure values to the memory for storage therein (paragraph 20 describes the controller 64, which contains the memory 72, collecting data from sensors 38 over time, i.e. storing the data.  Sensors 38 include the APU bleed air pressure, and thus the APU bleed air pressure values are stored in the memory).
Regarding claim 5, Catt discloses an alert generator coupled to receive the notification signal (paragraph 27 describes providing an indication of a fault) and configured, upon receipt thereof, to generate an alert (paragraph 27 describes sending the notification to a primary flight display in the cockpit, i.e. an alert).
Regarding claim 6, Catt discloses wherein the alert is one or more of an audible alert and a visual alert (paragraph 27 describes the alert appearing on a primary flight display, which is a visual alert).
Regarding claim 7, Catt discloses an air inlet duct (duct which spans between the IGV 34 and the compressors 16) coupled to the auxiliary power unit and configured to supply air (shown as white arrows in figure 1) to the power compressor and the load compressor.
Regarding claim 8, Catt discloses a bleed air valve (32) disposed on the bleed air duct and moveable between an open position, in which bleed air flows through the bleed air duct, and a closed position, in which bleed air does not flow through the bleed air duct (paragraph 9 describes the bleed valve 32 controlling the flow through the bleed air duct, i.e. with an open and a closed position).
Regarding claim 9, Catt discloses a plurality of inlet guide vanes (34) disposed within the auxiliary power unit upstream of the load compressor (figure 1), the inlet guide vanes moveable to a plurality of inlet guide vane positions to thereby control air flow into the load compressor (paragraph 9 describes the inlet guide vanes regulating the airflow into the compressor, the guide vanes have an infinite number of positions between open and closed).
Regarding claim 10, Catt discloses an inlet guide vane actuator (28) coupled to the inlet guide vanes and configured to move the inlet guide vanes to the plurality of inlet guide vane positions (paragraph 9).
Regarding claim 11, Catt discloses a surge control valve (30) in fluid communication with the bleed air duct (figure 1 shows 30 on the bleed air duct), the surge control valve responsive to valve position commands (paragraph 12 describes the surge control valve commands) to move between a fully-closed position and a plurality of open positions between 
Regarding claim 12, Catt discloses an exhaust gas temperature sensor (paragraph 10 describes an exhaust gas temperature sensor) coupled to the auxiliary power unit, the exhaust gas temperature sensor configured to sense the temperature of exhaust gas discharged from the power turbine and supply a temperature signal representative thereof (paragraph 21 describes the sensors sending signals of the data, i.e. temperature, collected).
Regarding claim 13, Catt discloses wherein the processor is coupled to receive the temperature signal and is further configured, upon receipt thereof, to diagnose power turbine health state based on the sensed temperature (The specification does not give any detail as to what “turbine health state” comprises, so this term is broadly, yet reasonably determined to mean anything referring to the operation or structure of the turbine.  Paragraph 25 describes diagnosing the turbine as having a fault, i.e. “unhealthy”, when the exhaust gas temperature is greater than 600 degrees C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741